DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-23-2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states that the opacity of the laminate is “permanently provided,” but this limitation is not supported by Applicant’s specification. Additionally, claim 1 states that the vehicle roof is “opaque in its entirety,” but this limitation is not supported by Applicant’s specification.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states that the roof comprises a transparent portion, but claim 1 (from which claim 9 depends) states that the roof is opaque in its entirety. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10, 15-16, 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legrand, USPGPub. No. 2017/0361576.
Regarding claims 1-2, 15, 19, and 23, Legrand teaches a car roof (¶ [0015], [0017]) comprising two glass layers (11 and 16 of Fig. 1 and Fig. 3), an adhesive interlayer (18 of Fig. 1 and 3), a SPD layer that may transition from a transparent state to an opaque state (¶ [0092]-[0095]), numerous other opaque layers (21 of Fig. 1 and 3, 101 and/or 102 of Fig. 1 and 3), and a metal layer applied to the first or second glass layer (¶ [0062]). Although Legrand does not explicitly refer to the thermoplastic layer 18 as an “adhesive layer,” Legrand teaches that the purpose of the layer is to “ensure adhesion” between adjacent layers (¶ [0107]), and it is therefore considered to constitute an “adhesive layer.” 
Regarding the limitation in claim 1 stating that the opacity of the laminate is “permanent,” this limitation cannot distinguish the present invention because Legrand teaches that the default state of the laminate is opaque and that the laminate only becomes transparent when an appropriate voltage is applied (¶ [0093]). As the product of Legrand would remain opaque indefinitely in the absence of an applied voltage, the opacity of the product of Legrand is regarded as “permanent.” 
Regarding the limitation in claim 1 stating that the vehicle roof is opaque in its entirety, Legrand teaches that the SPD layer may represent all of the intermediate layer between the two glass sheets (¶ [0095]). 

Regarding claim 3, Legrand teaches that the glass may include a low-e (i.e., heat absorbing or heat reflecting) layer (¶ [0061]-[0062]). 

Regarding claim 4, although Legrand does not explicitly refer to the glass as “chemically strengthened,” Legrand teaches that the glass may contain potassium atoms (¶ [0109]), which would cause the glass to constitute chemically strengthened glass. 

Regarding claim 5, the claim is a product-by-process claim. Product-be-process claims are not limited to the manipulations of the recited steps, and are only limited to the structure implied by the recited steps (see MPEP 2113 I). As there is no apparent reason why the recited process (cold bending) would result in a materially different product from a similar product that was made according to any other process, the product-by-process limitations of claim 5 cannot distinguish the claimed invention. 

Regarding claim 9, the product of Legrand features a transparent portion in the area adjoining the opaque portion (Fig. 1 and 3). 

Regarding claim 10, Legrand teaches a hard coating on the glass layer (¶ [0078]). 

Regarding claim 16, Legrand teaches an infrared reflective coating or film (¶ [0062]-[0066]).

Regarding claim 17, Legrand teaches that the opaque layer may be present on the interlayer (adhesive layer) adjacent the first glass layer (¶ [0037]-[0039). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 11-12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand, USPGPub. No. 2017/0361576 as set forth above, in view of Samuel, US Pat. 7597388.
Regarding claim 6, Legrand teaches a glass vehicle roof as set forth above. The teachings of Legrand differ from the present invention in that Legrand does not explicitly teach hardware for mounting the roof to a vehicle. It would, however, have been obvious to one of ordinary skill in the art to include hardware for mounting the roof of Legrand to a vehicle because Legrand explicitly teaches that the roof is intended to be attached to a vehicle, and one of ordinary skill in the art would have understood that incorporating the roof into a vehicle would require some manner of mounting hardware. 

Regarding claim 7 and 12, the teachings of Legrand differ from the present invention in that Legrand does not teach that the car roof of his invention includes a light source or a headliner attached by fasteners. It, however, old and well-known in the art to include a light source in car roofs and to attach headlines via fasteners to car roofs. It would have been obvious to one of ordinary skill in the art to include a light source and headliner attached by fasteners in the roof of Legrand, and doing so would improve the appearance of the roof and provide light for vehicle occupants.  

Regarding claim 11, the teachings of Legrand differ from the present invention in that Legrand does not teach an anti-reflective coating on the glass. Legrand does, however, teach that the glass is intended to have a low glare (¶ [0084], [0092]), and it would have been obvious to one of ordinary skill in the art to incorporate an anti-reflection layer into the second major surface of the product of Legrand because doing so would decrease glare. 

Regarding claim 12, the teachings of Legrand differ from the present invention in that Legrand does not teach the presence of an antenna or solar cell. Samuel, however, teaches that such vehicle roofs may include antennas and solar cells for powering electronics within the vehicle (abstract). It would have been obvious to one of ordinary skill in the art to include a solar cell and antenna in the rood of Legrand, and doing so would allow one to power electronics within the vehicle and facilitate the operation of radio devices within the vehicle. 

Regarding claim 20, the teachings of Legrand differ from the present invention in that although Legrand teaches the presence of a second glass plate and teaches the deposition of a metal layer onto “one of the surfaces” of the second glass plate (¶ [0066]), Legrand does not specifically teach that the metal layer is present on the surface of the second glass layer opposite the first glass layer (i.e., does not teach that the second glass layer is between the metal layer and the first glass layer). It would, however, have been obvious to one of ordinary skill in the art that the metal layer could be applied to the surface of the second glass layer opposite the first glass layer, as doing so constitutes one of only two possible choices as to where the metal layer can be applied, and as Legrand teaches that the metal layer can be applied to “one of the faces” of the second glass layer. 

Regarding claims 21 and 22, the teachings of Legrand differ from the present invention in that Legrand does not teach any specific shape for the metal layer (i.e., does not teach that the metal layer is shaped to have a hole in it or to extend beyond the edge of the first glass layer). It would, however, have been obvious to one of ordinary skill in the art to select an appropriate shape for the metal layer of Legrand (including a shape with a hole in it or a shape that extended beyond the first glass layer), based on the intended geometry and desired thermal characteristics of the final product. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Legrand, USPGPub. No. 2017/0361576 as set forth above, in view of Prunchak et al., USPGPub. No. 2008/0261795.
Regarding claim 18, the teachings of Legrand differs from the present invention in that although Legrand teaches a light-blocking enamel (as discussed above), Legrand does not specifically teach a black enamel frit. Prunchak, however, teaches a black enamel frit for use in light-blocking regions on such vehicle glazings (Abstract, ¶ [0003]-[0004]). It would have been obvious to one of ordinary skill in the art to use the black enamel frit of Prunchak as the enamel of Legrand, as Prunchak explicitly teaches such black enamel frits to be appropriate for use in light blocking areas on vehicle glazings.



Response to Arguments
Applicant's arguments filed 12-27-2021 have been fully considered but they are not persuasive. Regarding the teachings of Legrand, Applicant argues that the present claims require the opacity of the roof to be “permanent.” This argument is unpersuasive because, as discussed above, the default state of the laminate of Legrand is opaque. Applicant further argues that the present invention is distinguished from that of Legrand in that Legrand requires two different layers to achieve opacity of the entire roof. This argument is unpersuasive because the present claim 1 merely states that the opacity is provided by “at least one” layer (i.e., is open to the presence of two or more opaque layers), and there is nothing in the present claim 1 requiring a single layer to provide opacity over the entire roof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785